Title: From George Washington to Jonathan Boucher, 30 May 1768
From: Washington, George
To: Boucher, Jonathan



Revd Sir
[Mount Vernon] May 30th 1768.

Mr Magowan who lived several years in my Family a Tutor to Master Custis (my Son in law & Ward) having taken his departure for England leaves the young Gentleman without any master at all at this time I shoud be glad there fore to know if it woud be convenient for you to add him to the number of your Pupils. He is a boy of good genius, about 14 yrs of age, untainted in his Morals, & of innocent Manners. Two yrs and upwards he has been reading of Virgil, and was (at the time Mr Magowan left him) entered upon the Greek Testament, thô I presume he has

grown not a little rusty in both; having had no benefit of his Tutor since Christmas, notwithstanding he left the Country in March only.
If he comes, he will have a boy (well acquainted with House business, which may be made as useful as possible in your Family to keep him out of Idleness) and two Horses, to furnish him with the means of getting to Church, and elsewhere as you may permit; for he will be put entirely, and absolutely under your Tuition, and direction to manage as you think proper in all respects.
Now Sir, if you Incline to take Master Custis I shoud be glad to know what conveniencies it may be necessary for him to bring, & how soon he may come, for as to his Board & Schooling (Provendar for his Horses he may lay in himself) I do not think it necessary to enquire into, and will chearfully pay Ten or Twelve pounds a year extraordinary to engage your peculiar care of, and a watchful eye to him, as he is a promising boy—the last of his Family—& will possess a very large Fortune—add to this my anxiety to make him fit for more useful purposes, than a horse Racer &ca.
This Letter will be sent to you by my Brother at Fredericksburg, and I shoud be obligd to you for an answer by the first Post to Alexandria, near to which place I live; I am Sir Yr Most Obedt & Hble Servt

Go: Washington


P.S. If it is necessary for him to provide a Bed, cou’d one be purchased in your Neighbourhood? it woud save a long carriage.

